—Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered June 21, 1993, which, upon a fact-finding determination that respondents had abused the child Judy and had derivatively abused the child Alan, placed the subject children with the Commissioner of Social Services for a period of twelve months, unanimously affirmed, without costs.
The evidence established that respondents had abused the child Judy, who had a spiral fracture of her left femur and a fractured left elbow along with other bruises on her face and body. Her injuries were not satisfactorily explained by *337respondents (see, Matter of New York City Dept. of Social. Servs. [H. & J. Children] v Carmen J., 209 AD2d 525) and it was most unlikely that the injuries were caused by the child’s three and one-half year old brother applying pressure while she was under a cardboard box (see, Matter of Kevin R., 193 AD2d 351, appeal dismissed 82 NY2d 735).
Since the placement has expired, and the children have been returned to their parents, this Court declines to reach the merits of the arguments with respect to the dispositional orders (see, Matter of Jorge S., 211 AD2d 513, lv denied 85 NY2d 810). Were we to address the merits, we would affirm as the orders were in the best interests of the children. Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.